Case 1:16-cv-00914-GJQ-ESC ECF No. 22 filed 04/02/20 PageID.1956 Page 1 of 10



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

___________________________________________
                                            )
UNITED STATES OF AMERICA,                   )
                                            )
         Plaintiff,                         )                Civil Action No. 1:16-cv-914
                                            )
      v.                                    )
                                            )
ENBRIDGE ENERGY, LIMITED                    )                Judge Gordon J. Quist
       PARTNERSHIP, et al.,                 )
                                            )
         Defendants.                        )
___________________________________________ )


                       NOTICE OF AGREED EXTENSION OF DEADLINE
                       FOR EXCAVATION AND REPAIR OR MITIGATION
                       OF SELECT FEATURES ON LINE 61


       In accordance with Paragraph 201 of the Consent Decree previously entered by the Court

in this action Plaintiff, the United States of America (“United States”), on behalf of the United

States Environmental Protection Agency (“EPA”), and defendants, Enbridge Energy, Limited

Partnership, Enbridge Pipelines (Lakehead) L.L.C., Enbridge Energy Partners, L.P., Enbridge

Energy Management, L.L.C., Enbridge Energy Company, Inc., Enbridge Employee Services,

Inc., Enbridge Operational Services, Inc., Enbridge Pipelines, Inc., and Enbridge Employee

Services Canada, Inc. (collectively referred to herein as “Enbridge”) hereby notify the Court of

an agreed-upon modification of a deadline under the Consent Decree for excavation and repair or

mitigation of four features on Enbridge’s Lakehead System Line 61, as described below. Under

Paragraph 201 of the Consent Decree, the agreed-upon deadline extension is not subject to

approval by the Court, so no action is required by this Notice.
Case 1:16-cv-00914-GJQ-ESC ECF No. 22 filed 04/02/20 PageID.1957 Page 2 of 10



          1.   The United States, on behalf of the EPA and the United States Coast Guard, filed

a complaint in this matter on July 20, 2016, asserting claims against Enbridge under the Clean

Water Act, 33 U.S.C. § 1251 et seq., and the Oil Pollution Act, 33 U.S.C. § 2701 et seq., arising

from two 2010 oil transmission pipeline failures that resulted in discharges of oil into waters of

the United States.

          2.   On May 23, 2017, this Court approved and entered a Consent Decree resolving

claims that the United States asserted against Enbridge in this action.

          3.   The Consent Decree establishes numerous requirements applicable to fourteen

separate oil transmission pipelines in the United States owned and operated by Enbridge known

as the “Lakehead System.”

          4.   The Consent Decree includes requirements for the excavation and repair or

mitigation of specified features on Lakehead System pipelines that meet various dig selection

criteria established in Tables 1 – 5 of the Consent Decree.

          5.   Several dig selection criteria established in the Consent Decree, including certain

dig selection criteria in Table 2 of the Consent Decree (Criteria and Timelines Governing

Excavation and Repair of Corrosion Features), depend in part on the Established Maximum

Operating Pressure at the location of individual features being evaluated.

          6.   Paragraph 10.s of the Consent Decree defines “Established Maximum Operating

Pressure” or “Established MOP” or “MOP” by reference to operating pressures for specific

locations on Enbridge’s Lakehead System pipelines, as listed in a spreadsheet located at

https://www.epa.gov/enbridge-spill-michigan/enbridge-revised-maximum-operating-pressure-

values.




                                                 2
Case 1:16-cv-00914-GJQ-ESC ECF No. 22 filed 04/02/20 PageID.1958 Page 3 of 10



       7.      In 2015, Enbridge began an MOP Verification Project to verify the accuracy of

information used in determining the MOP values previously established by the company,

including the MOP values incorporated into the Consent Decree through Paragraph 10.s of the

Consent Decree.

       8.      As a result of its MOP Validation Project, in 2019, Enbridge determined that a

number of MOP values on Line 61 were based on erroneous information regarding pipe wall

thickness at particular locations on that pipeline.

       9.      If revised information concerning pipe wall thickness is taken into account, MOP

values at numerous locations on Line 61 would be lower than the values established pursuant to

Paragraph 10.s of the Consent Decree.

       10.     The parties are currently reviewing a proposed Fifth Modification of Consent

Decree that would include provisions to revise MOP values applicable to Line 61, so that the

values reflect information based on the revised pipe wall thickness.

       11.     The proposed Fifth Modification of Consent Decree by its terms would be subject

to a 30-day public comment period.

       12.     As a result of an In-Line Inspection of Line 61 to identify corrosion and other

metal loss features on that pipeline, Enbridge identified various corrosion features that meet dig

selection criteria under Table 2 (Criteria and Timelines Governing Excavation and Repair of

Corrosion Features) based on the fact that the Predicted Burst Pressures of the features are less

than 1.39 times the Established MOP applicable to the location of such features.

       13.     Four identified corrosion features on Line 61 are subject to requirements for

excavation and repair or mitigation on or before April 4, 2020, because the Predicted Burst

Pressure of each of the features is less than 1.39 times the applicable MOP value established



                                                  3
Case 1:16-cv-00914-GJQ-ESC ECF No. 22 filed 04/02/20 PageID.1959 Page 4 of 10




pursuant to Paragraph 10.s of the Consent Decree. These features are identified in the following

table.

                      Girth Weld       ROW Mile Post           Feature ID

                              73610            71.8478                10954

                              73610            71.8478                10955

                              90360            89.9172                13252

                              250590           254.9067               36675



         14.   The Predicted Burst Pressure of each of the four corrosion features identified in

the above table would not meet dig selection criteria under the Consent Decree if MOP values

were revised to reflect revised pipe wall thickness values, consistent with terms of the proposed

Fifth Modification of Consent Decree currently under consideration by the parties.

         15.   The parties agree that it is appropriate to extend the deadline for excavation and

repair or mitigation of the four corrosion features identified in the above table, in order to allow

time for (1) the parties to complete and approve a proposed Fifth Modification of Consent

Decree, (2) the United States to consider and respond to any public comments on the proposed

Fifth Modification of Consent Decree, and (3) the Court to consider any motion to approve the

proposed Fifth Modification of Consent Decree.

         16    The United States and Enbridge hereby notify the Court that they have agreed to

extend the deadline for excavation and repair or mitigation of the Four Features from April 4,

2020 to and including November 4, 2020. The agreed-upon deadline extension will allow the

Parties to complete discussions regarding a broader material modification to the Consent Decree


                                                  4
Case 1:16-cv-00914-GJQ-ESC ECF No. 22 filed 04/02/20 PageID.1960 Page 5 of 10



that would include modification of MOP values for Line 61. If the proposed Fifth Modification

of Consent Decree currently under consideration by the parties is ultimately approved by the

Court, the four corrosion features identified in the table above would no longer meet any

applicable dig selection criteria, and those features would no longer be subject to requirements

for excavation and repair or mitigation.

       17.     Under Paragraph 201 of the Consent Decree, the agreed-upon deadline extension

does not constitute a material modification that requires approval by the Court. Thus, no

separate action by the Court is required to effectuate the modification described herein.



The undersigned party enters into and agrees to be bound by this Notice of Agreed Extension of
Deadline for Excavation and Repair or Mitigation of Select Features on Line 61 in United States
v. Enbridge Energy, Limited Partnership, et al., 1:16-cv-914 (W.D. MI).


       FOR PLAINTIFF UNITED STATES OF AMERICA



                              KAREN DWORKIN
                              Deputy Section Chief
                              Environmental Enforcement Section

                              s/ STEVEN J. WILLEY (Ohio 002536)

                              STEVEN J. WILLEY
                              Senior Counsel
                              Environmental Enforcement Section
                              Environment and Natural Resources Division
                              U.S. Department of Justice
                              P.O. Box 7611
                              Washington, D.C. 20530
                              Tel. (202) 514-2807
                              Fax (202) 616-6584




                                                 5
Case 1:16-cv-00914-GJQ-ESC ECF No. 22 filed 04/02/20 PageID.1961 Page 6 of 10




The undersigned party enters into and agrees to be bound by this Notice of Agreed Extension of
Deadline for Excavation and Repair or Mitigation of Select Features on Line 61 in United States
v. Enbridge Energy, Limited Partnership, et al., 1:16-cv-914 (W.D. MI).



                             ANDREW J. BIRGE
                             United States Attorney
                             Western District of Michigan


                             RYAN COBB
                             Assistant United States Attorney
                             330 Ionia Avenue, N.W.
                             Suite 501
                             Grand Rapids, MI 49503
                             Tel. (616) 456-2404




                                               6
Case 1:16-cv-00914-GJQ-ESC ECF No. 22 filed 04/02/20 PageID.1962 Page 7 of 10



The undersigned party enters into and agrees to be bound by this Notice of Agreed Extension of
Deadline for Excavation and Repair or Mitigation of Select Features on Line 61 in United States
v. Enbridge Energy, Limited Partnership, et al., 1:16-cv-914 (W.D. MI).

       FOR THE UNITED STATES OF AMERICA (CONTINUED)



                                                              3/27/2020
                             ____________________________________
                             T. LEVERETT NELSON
                             Regional Counsel
                             U.S. EPA, Region 5
                             Chicago, Illinois




                                               7
Case 1:16-cv-00914-GJQ-ESC ECF No. 22 filed 04/02/20 PageID.1963 Page 8 of 10
Case 1:16-cv-00914-GJQ-ESC ECF No. 22 filed 04/02/20 PageID.1964 Page 9 of 10
Case 1:16-cv-00914-GJQ-ESC ECF No. 22 filed 04/02/20 PageID.1965 Page 10 of 10



The undersigned party enters into and agrees to be bound by this Notice of Agreed Extension of
Deadline for Excavation and Repair or Mitigation of Select Features on Line 61 in United States
v. Enbridge Energy, Limited Partnership, et al., 1:16-cv-914 (W.D. MI).

       FOR DEFENDANTS:

                             ENBRIDGE OPERATIONAL SERVICES, INC.,
                             ENBRIDGE PIPELINES INC., and
                             ENBRIDGE EMPLOYEE SERVICES CANADA INC.




                             VERN YU, President




                                              10
